Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 1 of 6
Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 2 of 6
Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 3 of 6
Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 4 of 6
Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 5 of 6
Case 20-00018   Doc 18-1   Filed 07/31/20 Entered 07/31/20 13:41:53   Desc Exhibit
                                  A Page 6 of 6
